EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Zhang on 05/07/2021.

The application has been amended as follows: 
In the claims
Claim 1, 
A wall structure comprising in the order of appearance:
a first dampening element, a first stopping element, a second dampening element, and a second stopping element, wherein
the first dampening element comprises at least one layer comprising porous or open cell material to form an acoustic inner surface of the wall structure and to dampen sound, the first dampening element constituting a first exterior surface of the wall structure;
the first stopping element comprises at least one continuous layer to stop sound;
the second dampening element comprises at least one layer comprising porous or open cell material to dampen sound, the second dampening element further that is adjacent to the at least one layer comprising the porous or open cell material of the second dampening element; and
the second stopping element comprises at least one continuous layer to stop sound, which is adjacent to the air layer and constitutes a second exterior surface of the wall structure.
Claim 2,
The wall structure of claim 1, wherein the at least one continuous layer of the first stopping element comprises metal.
Claim 3,
The wall structure of claim 2, wherein the at least one continuous layer of the first stopping element has a thickness between 0.5 mm and 2 mm.
Claim 4,
The wall structure of claim 1, wherein the at least one continuous layer of the second stopping element comprises material chosen from the group of plywood, hardboard, plastic, composite, metal and a combination thereof.
Claim 5,
The wall structure of claim 1, wherein the at least one continuous layer of the second stopping element has a thickness between 5 mm and 15 mm.
Claim 15,
An enclosure comprising a wall structure comprising in the order of appearance:
a first dampening element, a first stopping element, a second dampening element, and a second stopping element, wherein
the first dampening element comprises at least one layer comprising porous or at least one layer comprising the porous or open cell material constituting a first exterior surface of the wall structure, facing an interior space defined by the enclosure;
the first stopping element comprises at least one layer to stop sound;
the second dampening element comprises at least one layer comprising porous or open cell material to dampen sound, the second dampening element further comprising an air layer; and
the second stopping element comprises at least one layer to stop sound, which is adjacent to the air layer and constitutes a second exterior surface of the wall structure, facing an exterior space outside the enclosure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a first dampening element, a first stopping element, a second dampening element and a second stopping element having the structural limitations and position in the wall structure as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        5/7/2021